Citation Nr: 1644364	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  10-20 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for bilateral cataracts, to include as due to exposure to herbicides. 

3.  Entitlement to service connection for a right eye blood clot, to include as due to exposure to herbicides. 

4.  Entitlement to service connection for glaucoma, to include as due to exposure to herbicides. 

5.  Entitlement to service connection for eczematous dermatitis, to include as due to exposure to herbicides.

6.  Entitlement to service connection for left tinea pedis, to include as due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1969 to May 1971, to include a tour in the Republic of Vietnam during the Vietnam War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision in July 2009 by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2010, the Veteran testified at a Board hearing before the undersigned.  A copy of the transcript of the hearing has been associated with the record.

In March 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

The issues of entitlement to service connection for left tinea pedis and eczematous dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  A left shoulder disability did not manifest during active service, is not related to active service, and did not manifest within one year from the date of separation from the military.

2.  Bilateral cataracts did not manifest during active service, are not related to active service, and may not be presumed to have been caused by in-service herbicide exposure.

3.  A right eye blood clot did not manifest during active service, is not related to active service, and may not be presumed to have been caused by in-service herbicide exposure.

4.  Glaucoma did not manifest during active service, is not related to active service, and may not be presumed to have been caused by in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  Bilateral cataracts were not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  A right eye blood clot was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  Glaucoma was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the claims of entitlement to service connection for a left shoulder disorder, bilateral cataracts, a right eye blood clot, and glaucoma. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in a July 2009 letter, prior to the initial adjudication of the claims.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and post-service treatment records.  In addition, the Veteran was provided with a VA examination in June 2014 to determine the nature and etiology of his claimed left shoulder disability.  As the examination included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the evidence is adequate to make a determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In August 2010, the Veteran testified at a Board hearing.  Neither the Veteran 
nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned Acting Veterans Law Judge (AVLJ) clarified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2).

In March 2014, the Board remanded the appeal to afford the Veteran with VA examinations to determine the nature and etiology of his claimed disabilities and to obtain VA treatment records from 1972.  With respect to the Veteran's VA treatment records from 1972, the AOJ received a negative response from the VA Medical Center.  A July 2014 Report of General Information indicates that the Veteran was informed that the VA treatment records were unavailable during an in-person contact.  The Veteran received proper notice of the date and time of the examinations, and failed to report to his scheduled VA eye examination in August 2014.  To the extent that the Board requested the examinations in order to assist the Veteran in the development of his claims, the duty-to-assist is not a one-way-street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds the AOJ substantially complied with the remand directives.  See 38 U.S.C.A. 
§ 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that failure to report for such examinations scheduled in conjunction with original claims, the claims will be decided based on the evidence of record. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits.

II.  Service Connection

To establish direct service connection, the record must contain:  (1) evidence of a current disorder; (2) evidence of in-service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110.

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following:  (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and, 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2015).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

A.  Left Shoulder Disability

The Veteran's May 1969 Report of Medical History was negative for arthritis or bony deformities of the joint.  The Veteran's service treatment records do not identify a specific complaint of shoulder pain, but do show that he was seen for several complaints, including back pain.  The May 1971 Report of Medical Examination for separation purposes evaluated the Veteran's upper extremities as normal.  

The Veteran sought education benefits for a training program for diesel truck mechanic certification.  He reported at that time that he worked in a factory.  Correspondence about education benefits ended in 1977.  There is no record that the Veteran sought any other benefit or contacted VA for any purpose after 1977 until the Veteran sought benefits in October 2007.  

The Veteran has not submitted or identified any post-service non-VA clinical evidence prior to January 2007.  The Veteran has indicated that he was treated at VA facilities post-service prior to 2007, but no VA treatment records prior to 2007 have been located.

The Veteran was hit by a car in January 2007 and injured his left shoulder.  In January 2008, the Veteran underwent an open repair of the left shoulder cuff.  Imaging studies performed in June 2008 showed mild degenerative osteoarthrosis of the acromioclavicular joint of the left shoulder.

In August 2010, the Veteran testified that he injured his left shoulder when he attempted to lift heavy ammunition in service.  When he came home, his shoulder became worse.

In June 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his left shoulder disability.  The VA examiner confirmed the Veteran's diagnosis for a left rotator cuff tear.  He reported that the Veteran was hit by a car in 2007 and tore his rotator cuff, which was repaired in January 2008.  The Veteran denied left shoulder pain, but indicated that he recently started having pain and decreased range of motion in his right shoulder.  Imaging studies showed degenerative or traumatic arthritis in both shoulders.  The VA examiner opined that the Veteran's left shoulder disability was less likely than not incurred in service.  He elaborated that there was no shoulder injury or shoulder condition documented in the Veteran's STRs.  The Veteran's degenerative joint changes were likely due to the result of the normal aging process and not a specific traumatic event during service.  The left rotator cuff tear was known to be a result of an automobile accident and not attributed to active service.

There are no other nexus opinions of record.

The Board has considered the Veteran lay statements regarding his left shoulder disability.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board finds the Veteran to be competent to left shoulder pain.  However, the Board notes that many years elapsed between the Veteran's 1971 separation from service and the complaints of a current left shoulder disability beginning in 2007.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that the record reflects that the Veteran was employed in factories, for Ford and for Chrysler, during at least some portion of the years from 19777 to 2007.  

The Board finds the opinion expressed in the June 2014 VA examination report more probative than the lay statements of record as it was based upon a review of the record, a thorough examination, and the VA examiner's expertise.  

The Veteran testified that he had been treated for left shoulder problems at the Allen Park VA facility in approximately 1972.  However, upon remand these records were unavailable.  The Board acknowledges that the Veteran testified that he injured his left shoulder in service.  However, arthritis was not "noted" or identified during service.  Similarly, there is no evidence that suggests that he had characteristic manifestations sufficient to identify a chronic disease during service.  See 38 C.F.R. § 3.303(b).  Rather, the May 1971 Report of Medical Examination evaluated the Veteran's upper extremities as normal upon separation from service.  

The Veteran has not submitted or identified any non-VA medical record reflecting that he was treated for left shoulder pain during the period from 1972 to January 2007.  No record of VA treatment of left shoulder pain prior to 2007 has been located.  

The evidence is against a finding that arthritis manifested during service.  Assuming the accuracy of the Veteran's testimony and statements that he was treated by VA for left shoulder pain in 1972, there is no record that shoulder pain treated in 1972 was chronic from 1972 to January 2007, before the Veteran was struck by a car.  Therefore, service connection for a left shoulder disability may not be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a left shoulder disability.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Eye Disabilities

At his hearing in August 2010, the Veteran testified that in-service exposure to herbicides, dust, and debris caused his current eye disabilities.  He first sought treatment for eye problems at the Allen Park VA facility in approximately 1972.  

The Veteran's VA problem list includes open angle glaucoma, cataracts, and macular edema, and reflects that he has undergone cataract removal and lens replacement surgery.

The Veteran's May 1969 Report of Medical History was negative for eye trouble.  The May 1971 Report of Medical Examination evaluated the Veteran's eye sight as normal.  The Veteran's STRs are silent regarding treatment for eye injuries.

The Veteran is entitled to a presumption that he was exposed to herbicides, based on his combat service on the ground in Vietnam.  However, the Veteran's eye disabilities, to include open angle glaucoma, cataracts, and macular edema, are not diseases listed as a disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  Consequently, service connection is not warranted for skin cancer under the provisions of presumptive service connection pertaining to exposure to herbicide agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). 

In March 2014, the Board remanded the Veteran's appeal so that he could submit supporting lay assertions and/or medical evidence that would tend to link his eye disabilities to his active service.  In response to the Board's remand directives, the Veteran did not submit any lay assertions or medical evidence that would tend to link his eye disabilities to his period of active service.  

The Veteran was also scheduled for a VA eye examination in August 2014.  However, the Veteran failed to report to the examination.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that failure to report for such examinations scheduled in conjunction with original claims, the claims will be decided based on the evidence of record. 

The evidence establishes that the Veteran has open angle glaucoma, cataracts, and macular edema.  However, the Veteran's lay statements along are not competent to establish service connection for bilateral cataracts, a right eye blood clot, and glaucoma, or any claimed eye disability.

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his current eye disabilities and his military service.  The Board finds that the Veteran as a layperson is not competent to associate any of his current eye disabilities to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of bilateral cataracts, a right eye blood, and glaucoma.  Such opinion requires specific medical training in the field of eye disabilities and is beyond the competency of the Veteran or any other layperson.  

There is no clinical record, either VA or private, or non-clinical evidence that the Veteran had a chronic eye disability following his service, before several decades elapsed after his service.  In the absence of evidence indicating that the Veteran has the medical training in the field of eye disabilities sufficient to render medical opinions, the Board must find that his contentions with regard to a nexus between his bilateral cataracts, a right eye blood, glaucoma, and military service to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his claims are not competent evidence of a nexus.

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for bilateral cataracts, a right eye blood, and glaucoma.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for a left shoulder disability is denied.

Service connection for bilateral cataracts is denied. 

Service connection for a right eye blood clot is denied. 

Service connection for glaucoma is denied. 


REMAND

In June 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed skin disabilities.  The VA examiner opined that it was less likely than not that the Veteran's left tinea pedis and eczematous dermatitis were incurred in-service.  He elaborated that there were no skin conditions documented in the Veteran's STRs.  This is an inaccurate factual premise.  In March 1971, the Veteran was treated for a rash on his back and chest.  The examiner noted that it looked like tinea versicolor.  

Additionally, the VA examiner failed to explain why eczematous dermatitis is not caused by exposure to Agent Orange.  The June 2014 VA medical opinion is inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Based on the forgoing discussion, the Board finds that a remand is necessary for an addendum medical opinion regarding the nature and etiology of the Veteran's left tinea pedis and eczematous dermatitis.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the examiner who conducted the June 2014 examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's skin disorder, to include eczematous dermatitis and left tinea pedis.

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  In this regard, the AOJ is asked to take note of the fact that the Veteran is currently incarcerated.

Thereafter, the examiner must address the following:

Is it at least as likely as not (a 50% or better probability) that the Veteran's skin eczematous dermatitis and/or left tinea pedis were incurred in or as a result of service, or due to disease or injury in service, to include as due to in-service Agent Orange exposure?

The VA examiner must specifically address the Veteran's contention that current eczematous dermatitis and left tinea pedis were caused by in-service exposure to herbicides.  The VA examiner is also asked to address the Veteran's in-service treatment for a rash in March 1971.  

The examiner must include in the examination report the rationale for all opinions expressed.  

2.  After completion of the above and any additional development deemed necessary, the skin issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


